Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4 March 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Response to Arguments
Applicant’s arguments filed 3/4/2022, with respect to the rejections of all claims have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or properly suggest:
The combination of screen, camera assembly, and photographing sections of claims 1 and 14 (the remaining claims are allowable as being dependent on claims 1 and 14).
The prior arts below all teach camera devices formed behind the touch screen or LCD screen of a display.  A majority of the cited references further teach using light transmitting portions (such as holes or transparent portions of the screen, or portions of the screens that are rendered transparent or the backlight is turned off in order to allow light to pass through), and implying that these portions are a structural size smaller than a minimum visual resolution threshold of naked eyes (most state that a user cannot distinguish between the transparent/transmission portion or the rest of the display with implies this is the case).
However, each one of the prior arts below utilize a single camera device located behind the screen, wherein the plurality of photographing sections correspondingly cooperate with at least one light transmitting portion to collect partial image data of the scene to be photographed.  While this technology is known, there is insufficient motivation to change the camera devices using a single camera device located behind a single light transmission portion to one that utilizes a plurality of photographing sections tied to the single light transmission portion.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (Publication No.: US 2021/0210533 A1)
Chew (Publication No.: US 2017/00084231 A1)
Tan et al. (Publication No.: US 2016/0337570 A1)
Kanade et al. (Publication No.: US 2013/0088630 A1)
Shintani et al. (Patent No.: US 8,179,462 B2)






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
6/3/2022